SOMERVILLE, J.
I concur in the foregoing opinion of Judge McClellan, as a proper construction of sections 4502 to 4504 of the present Code. The case of Williams v. State, 55 Ala. 166, decided in 1876, is conclusive of the main question raised, the statutes then in force being substantially the same as those embodied in these sections. It is immaterial that the reasons there given for the correctness of the decision are subject to criticism, if the decision itselE be correct. Since that deliverance was promulgated, it has been followed by many others in which the principle settled was tacitly assumed by this court as free from all doubt. The original statutes have been one or more times re-adopted by the General Assembly since that decisión was made, without material change of phraseology; and this presumptively carries with it the judicial construction previously given. The uniform practice of the nisi prius courts all over the State, for the past twenty years, moreover, has been to sentence convicts to additional hard labor to satisfy costs, as well where a fine only has been imposed, followed by a sentence to hard labor to enforce its payment, as where the accused has been sentenced by the court, in the first instance, to perform hard labor for the county. The overruling of Williams' case would greatly disturb the administration of' justice in criminal trials; and I should be disposed to adhere to it, even if I doubted its correctness, which I do not.